Citation Nr: 0629046	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 
2000, for the service-connected multiple myeloma-plasmacytoma 
of the nasopharynx, status post-polypectomy and deviated 
nasal septum repair.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to secondary service connection for hearing 
loss.

4.  Entitlement to secondary service connection for tinnitus.

5.  Entitlement to secondary service connection for 
gastroesophageal reflux disease (GERD).

6.  Entitlement to secondary service connection for irritable 
bowel syndrome (IBS).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1963 to January 
1968.

This appeal is advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2005).

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  All issues are certified as from a February 
2003 rating decision.  For reasons explained below, the 
earlier effective date claim is on appeal from a September 
2000 rating decision, and the PTSD claim is on appeal from an 
October 1992 rating decision.

The RO initially identified the veteran's claim as comprising 
four issues and has listed four issues on the statement of 
the case (SOC) and the supplemental statement of the case 
(SSOC), combining hearing loss and tinnitus and one issue, 
and GERD and IBS as another.  The VA letter of October 2004 
characterized the claim as comprising six issues.  In the 
July 2006 hearing, the undersigned identified the claims as 
comprising five issues, and the appellant agreed.  Hearing 
loss, tinnitus, GERD, and IBS would each be rated separately 
if each were service connected.  Proof of entitlement to 
service connection for any one of those conditions does not 
automatically compel service connection for any other.  
Consequently entitlement to service connection for hearing 
loss, for tinnitus, for GERD, and for IBS is best adjudicated 
as separate issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the procedural posture of the veteran's earlier 
effective date claim, VA assigned the effective date in the 
September 2000 rating decision that granted service 
connection for multiple myeloma-plasmacytoma of the 
nasopharynx, status post-polypectomy and deviated nasal 
septum repair.  Either the veteran timely appealed that 
effective date, or he is seeking to reopen that matter.  See 
Leonard v. Nicholson, 405 F.3d 1333 (2005) (Earlier effective 
date is a VA benefit; When veteran sought earlier effective 
date after time to appeal from the decision assigning the 
effective date, application for earlier effective date was a 
"claim" under 38 U.S.C.A. § 5110(a), and effective date of 
benefit resulting from that application would be the date of 
the application to reopen, with effect of rendering 
application to reopen effective date matter ineffective 
device to obtain retroactive compensation).

If the former posture is correct, the Board may ultimately 
afford the veteran a complete discussion of the merits of his 
arguments.  If the latter is correct, the law and binding 
judicial precedent will preclude the Board's discussing the 
merits of the argument he has advanced for over five years.  
In the interest of ultimately providing the veteran a full 
statement explanation, the Board must take a broad 
interpretation of the documents from which an appeal is 
construed.  See EF v. Derwinski, 1 Vet. App. 324 (1991) 
(appeal is comprised of all documents filed before the 
appellate decision is rendered).

The RO construed an October 10, 2002, document (which is not 
of record during this review of the record) as a claim for an 
earlier effective date.  There are documents of record which, 
when read together, provide a reasonable basis to find a 
timely notice of disagreement with the effective date of 
service connection for multiple myeloma-plasmacytoma assigned 
in the September 2000 rating.  The veteran's January 2001 
statement sought to link the multiple myeloma-plasmacytoma 
with the brain tumor.  It ambiguously implied either a claim 
for service connection for a brain tumor or entitlement to an 
earlier effective date of service connection for multiple 
myeloma-plasmacytoma.  Taken together, the January 2001 
statement, the notes of an August 2001 telephone conversation 
with a VA officer, and the transcript of an August 2001 e-
mail show the veteran's intent of the January 2001 statement 
was to disagree with the effective date of service connection 
assigned in the September 2000 rating decision.  Thus, the 
instant appeal arises from January 2001 disagreement with the 
effective date assigned in September 2000, not from a free-
standing claim for an earlier effective date as identified in 
the March 2004 statement of the case (SOC).

VA has failed to discharged its duties under 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) as regards the earlier 
effective date claims and as regards the claims for secondary 
service connection.  A May 2000 VA examination report is 
incomplete, and the examiner's comments reveal he did not 
review records that were before him and his diagnosis was 
unresponsive to a question he raised in the examination 
report.  VA has not discharged its duty to examine the 
veteran and obtain medical opinions where necessary as 
regards the veteran's secondary service connection claims.  
The procedural posture of the PTSD claim is not as VA has 
informed the veteran.  The adjudication of the PTSD claim has 
subjected the veteran to an overly burdensome standard of 
proof.  The SOC stated the wrong regulation as controlling 
the claim and then, in explaining the decision, applied a 
regulation other than the one stated.

VA has provided no notice to the veteran of the information 
and evidence necessary to substantiate a claim for and 
earlier effective date or an appeal from the initial 
assignment of an effective date.  See Dingess v. Nicholson, 
19Vet. App. 473 (2006).

The VA letter of April 2001 addressed a claim for service 
connection for residuals of craniotomy.  It did not address 
the matter of effective date of service connection for 
multiple myeloma-plasmacytoma.  The veteran's effective date 
argument comprises several factual and legal assertions and 
arguments: His April 1992 pension claim was legally also a 
service connection claim; the multiple myeloma-plasmacytoma 
for which he is service connected is the same pathology as 
the brain tumor diagnosed in 1991 for which (in part) he 
claimed pension benefits; his multiple myeloma-plasmacytoma 
is the same pathology identified in 1992 as nasal polyps; VA 
denied service connection for nasal polyps and provided 
notice of that denial in October 1992; and the veteran filed 
a timely (November 1992) notice of disagreement with that 
denial. Therefore, he argues, the April 1992 application for 
compensation or pension is the claim for service connection 
for multiple myeloma-plasmacytoma of the nasopharynx, status 
post-polypectomy and deviated nasal septum repair that 
determines the effective date of service connection for 
multiple myeloma-plasmacytoma of the nasopharynx, status 
post-polypectomy and deviated nasal septum repair.  The 
complexity of these assertions and arguments makes clear that 
the veteran must be fully informed of all elements of 
substantiating an effective date of benefits.

Part of the veteran's effective date claim depends on proof 
of a medical fact that he asserts is determinative of the 
claim that he avers was continuously open since 1992.  On VA 
examination in May 2000, the VA examiner commented on the 
veteran's history of nasal polypectomy and septoplasty 
without noting the date other than that it was after the 
brain tumor surgery.  The examiner commented that the 
previous history of nasal polypectomy in the same location 
[as the multiple myeloma-plasmacytoma] may have represented 
the multiple myeloma and plasmacytoma, but he could not be 
sure unless the pathology report of the nasal polyps was 
obtained.  The claims file contains a subsequently filed copy 
of the pathology report from the veteran's January 12, 2000, 
VA pathology report (which was already in the claims file for 
the May 2000 compensation examination), on which the 
compensation examiner wrote, "Yes, this is the pathology I 
referred to."

In actuality, the January 2000 pathology report was not the 
report the May 2000 examiner referenced in commenting that he 
needed to see the pathology report of the nasal polyps.  He 
meant that he needed to see the pathology report from the 
March 1992 polypectomy and septoplasty to determine if those 
polyps actually represented multiple myeloma and 
plasmacytoma.  The March 1992 pathology report was also in 
the claims file when the May 2000 compensation examiner wrote 
his report.  It seems very likely that he mistook the January 
2000 pathology report for the March 1992 report he had 
requested.  Moreover, he did not submit an addendum report 
with his opinion whether the polyps removed in March 1992 
represented the multiple myeloma-plasmacytoma.  The report 
should be completed.

The VA letter of December 2002 addressed secondary service 
connection only to request clarification whether the 
veteran's claim was for direct (primary) or secondary service 
connection or due to VA treatment.  This letter does not 
satisfy the 5103(a) notice requirements as they apply to a 
claim for secondary service connection, e.g., notice of the 
unique aspect of entitlement to benefits based on 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
The veteran had expressed his claims in terms of secondary 
service connection repeatedly, as, for example, in a 
transcript of a February 2002 e-mail discussion of a 
congressional inquiry about the character of his claims and a 
December 2004 statement in support of his claim.  The October 
2004 VA letter purported to address the earlier effective 
date element of the veteran's claims, but after listing the 
issue as on appeal, said nothing about the information and 
evidence necessary to establish an effective date of service 
connection.

The veteran has submitted multiple statements expressing his 
contention that hearing loss, tinnitus, GERD, and IBS are all 
residuals of his multiple myeloma-plasmacytoma treatment.  
Memoranda of record, and the December 2002 letter to the 
veteran, seem to contemplate whether to adjudicate these 
claims as for disability due to VA treatment pursuant to 
38 U.S.C.A. § 1151.  Whereas the multiple myeloma-
plasmacytoma is service connected from an effective date 
prior to the veteran's assertion that the claimed conditions 
are secondary to the treatment or to the condition itself, 
there is no purpose to contemplating whether the claims would 
be justiciable under 38 U.S.C.A. § 1151.

The veteran asserts that the claimed conditions post-date the 
treatment for multiple myeloma-plasmacytoma.  VA post-
treatment medical records show the veteran's complaints of 
these conditions.  This is sufficient to require VA to 
examine the veteran and obtain a medical opinion whether the 
veteran has hearing loss, tinnitus, GERD, or IBS because of 
the service-connected multiple myeloma-plasmacytoma of the 
nasopharynx, status post-polypectomy and deviated nasal 
septum repair, or whether the service-connected condition 
aggravates any of the conditions claimed as secondary.  
38 C.F.R. § 3.159(c)(4) (2005).

VA adjudicated the veteran's claim for service connection for 
PTSD as subject to a prior final denial of service 
connection.  It is not.

VA denied service connection for PTSD and for pension 
benefits in October 1992.  The veteran filed a notice of 
disagreement with both determinations in November 1992.  He 
requested a statement of the case (SOC).  In a September 1994 
rating decision, after additional development on both claims, 
VA awarded pension benefits and denied service connection for 
PTSD.  It did not issue the requested SOC.  The development 
undertaken between the receipt of the NOD and the September 
1994 rating decision was in accordance with regulation.  
38 C.F.R. § 19.26 (1994).  Nothing in VA regulation required 
the veteran to again disagree with the September 1994 denial.  
VA ought to have issued an SOC on the PTSD claim in 1994.  
38 C.F.R. § 19.29 (1994).  Moreover, because VA has never 
issued an original SOC in response to the November 1992 NOD, 
this issue is in a posture much like that of the appeal in 
Manlincon v. West, 12 Vet. App. 238 (1999), i.e., the veteran 
must perfect his appeal to obtain a final appellate decision 
after the RO issues a SOC on this issue.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2005).

When VA issued an SOC in March 2004 on a claim for service 
connection for PTSD, it treated the claim as finally denied 
and subject to the burden of producing new and material 
evidence to obtain de novo review of the claim.  VA further 
frustrated the veteran's ability to participate in 
prosecuting his claim with the March 2004 SOC, which stated a 
definition of new and material evidence effective August 29, 
2001, but explaining the denial in terms of the definition in 
effect prior to that date.  Given the procedural history of 
this claim there can be no fair remedy but to start again to 
develop and adjudicate the claim de novo.

The veteran has testified to 17 years of psychiatric 
treatment.  There are considerably less than 17-years' of 
psychiatric treatment records in the claims file.  At his 
hearing, he presented his statement quoting purportedly from 
a VA compensation examination of August 29, 2004.  A report 
containing the quoted language and findings is not of record, 
nor is an examination report of that date listed in the SOC 
or SSOC among evidence considered in adjudicating his claim.  
Further development of this claim is warranted.  Moreover, 
given the nature of the stressor to which he testified, VA 
can assist him to substantiate his claim with a letter that 
highlights the role of lay corroboration in claims that 
cannot be supported by official records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the 
information and evidence necessary to 
substantiate his claim for an earlier 
effective date of service connection for 
multiple myeloma-plasmacytoma of the 
nasopharynx, status post-polypectomy and 
deviated nasal septum repair.

2.  Schedule the veteran for VA 
examinations to determine whether he has 
hearing loss, tinnitus, GERD, or IBS.  If 
any of those conditions are diagnosed, the 
diagnosing examiner is to provide an 
opinion whether it is less than, equal to, 
or greater than 50 percent probable (less 
likely than not, as likely as not, more 
likely than not) that the diagnosed 
condition is caused or aggravated by 
multiple myeloma-plasmacytoma of the 
nasopharynx, status post-polypectomy and 
deviated nasal septum repair.

*	Provide the examiner with the claims 
file to review the history of his 
multiple myeloma-plasmacytoma of the 
nasopharynx, status post-polypectomy 
and deviated nasal septum repair.  In 
forming the requested opinion(s), the 
responding examiner is to consider 
the entire history of treatment of 
the service-connected conditions.

3.  Review the veteran's PTSD claim de 
novo as in response to the November 1992 
NOD.  See 38 C.F.R. § 19.26 (2005).

*	Obtain the August 29, 2004 VA 
compensation psychiatric examination 
quoted in the Travel Board hearing 
transcript at page 27 and written in 
a statement submitted at that hearing 
or such other report as appears to be 
the report quoted in the transcript, 
or file a memorandum that such report 
does not exist or cannot be produced.

*	Request the veteran to provide any 
lay statements that corroborate his 
alleged PTSD stressor(s) and to 
provide a complete list of dates and 
places of psychiatric treatment 
accounting for the 17-years of 
treatment he reported at the hearing 
and authorization to obtain those 
treatment records; note he may 
provide them instead of having VA 
obtain them.  (If the veteran 
provides authorization to obtain 
records, review the claims file for 
psychiatric records already in the 
file, to avoid obtaining duplicates.)

4.  Readjudicate the claims at issue.

*	Provide the veteran an SOC on the de 
novo adjudication of the issue of 
entitlement to service connection for 
PTSD.  38 C.F.R. § 19.29 (2005).  
Advise the veteran that he must 
perfect an appeal on the original 
claim for service connection for PTSD 
to obtain appellate review.

*	If any other claim remains denied, 
provide the appellant and his 
representative an appropriate SSOC 
and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

